DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 16/878489 (U.S Patent No. 11,432,145 B2) and 15/971,764 (U.S Patent No. 10,708,959 B2; where claim 1 is pending in this application.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent No. 10,708,959 B2.

Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
It is clear that all the elements of the instant application claim 1 is to be found in parent application claim 1.
The difference between the instant application claim 1 and the parent claim 1 lies in the fact that the instant application claim 1 is broader than the parent claim 1.  Both have the same scope in term of searching.
Thus, the invention of claim 1 of the instant application claim is in effect a “species” of the “generic” invention of the parent claim 1.
It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since instant application claim 1 is anticipated by claim 1, respectively, of the parent claims, it is not patentably distinct from claim 1 of the parent claims.
Below is a side-by-side comparison (bolded where significant different, and underlined where limitation is mentioned or interpreted somewhere in the claims): 
Instant Application 17/865,795
Patent No. 10,708959 B2

Claim 1

A communication method executed by an information processing apparatus performing wireless communication with a communication apparatus, the communication method comprising:
receiving specifying information of an access point from the communication apparatus;










performing connection processing for connection with the access point based on the received specifying information; and 






controlling to connect the communication apparatus to the access point based on successful connection with the access point.  

Claim 1

A communication method of an information processing apparatus, the communication method comprising: 
performing wireless communication with a communication apparatus; 
receiving from the communication apparatus, via the wireless communication, identifying information of an access point which is external to the information processing apparatus and the communication apparatus; 
acquiring, through user input to the information processing apparatus, authentication information to be used in an authentication process for connecting to the access point; 
after acquiring the authentication information, 
performing connection processing for connecting the information processing apparatus to the access point using the identifying information that is received from the communication apparatus and the authentication information that is acquired through the user input; 
determining whether or not the connection processing is successful; and based on it being determined that the connection processing using the identifying information that is received from the communication apparatus and the authentication information that is acquired through the user input to the information processing apparatus is successful, transmitting to the communication apparatus, via the wireless communication, the acquired authentication information, wherein the acquired authentication information is usable by the communication apparatus to connect to the access point.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (U.S PreGrant Publication No. 2017/0202035 A1, hereinafter 'Yokoyama').

With respect to claim 1, Yokoyama teaches a communication method executed by an information processing apparatus (e.g., a smartphone 1, ¶0037) performing wireless communication with a communication apparatus (e.g., performing wireless communication with a printer 2, Fig. 1), the communication method comprising: 
receiving specifying information of an access point from the communication apparatus (e.g., obtaining at least a SSID from said printer 2, ¶0043, Fig. 4);
performing connection processing for connection with the access point based on the received specifying information (e.g., upon receiving the SSID, establish connection with the SSID through an access point, ¶0053); and 
controlling to connect the communication apparatus to the access point based on successful connection with the access point  (e.g., when the connection is established (successful), then the printer can be controlled via the established SSID, ¶0032, ¶0047, ¶0053).  

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Kawasaki (U.S PG Publication No. 2017/0280488 A1)1
Suga (U.S PG Publication No. 2015/0023334 A1)2
Yokoyama et al. (U.S PG Publication No. 2017/0289393 A1)3

1This reference teaches a portable terminal acquiring acquiring SSID from a printing apparatus;  after acquiring the SSID, a screen is displayed to allow the user to select at least a mode including an access point to perform connection processing; and when the connection processing succeed, then the printer can be controlled, via the access point, from the portable terminal 100.
2This reference teaches a mobile terminal performing wireless communication with a printer, wherein SSID of the like of an AP included in an AP list for identifying the AP is received from a communication partner apparatus; attempt to connect with the AP; and if the connection with the AP is successful, the printer can be controlled, via the connected AP, from the mobile terminal.
3This reference teaches in a case where connection is successful, the infrastructure connection between the information processing device 101 and the communication device 151 via the access point 131 is established. Setting the communication device 151 to the infrastructure connection mode means that communication can also be performed with other information processing devices subsequently connected to the access point 131. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674